DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/2/2022 is acknowledged.

Claims 1-20 are pending.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-16 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 2/2/2022 have been considered.  Signed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is rendered indefinite by the phrase “polyanhydride or chitosan nanoparticle.”  It is not clear if the composition must comprise a polyanhydride nanoparticle or chitosan nanoparticle, or if the composition only needs to contain polyanhydride rather than a polyanhydride nanoparticle.  The presence of dependent claim 9 suggests that the polyanhydride need not be present in a nanoparticle.  
In order for dependent claim 9 to be proper, it must add a further limitation to parent claim 1.  As the only limitation added by claim 9 is to specify that the nanoparticle comprises polyanhydride or chitosan, this limitation may not be present  
Claim 11 is rendered indefinite by the phrase “comprises about 150-200 nanometers”.  The term “comprise” is an open term.  When used to describe the range, it makes the range open and therefore, essentially meaningless.  If applicant wishes the nanoparticles to be in the range of 150-200 nm, language such as “the nanoparticles are about 150-200 nanometers in diameter.”  In addition, there is a grammatical error in the phrase “nanometers is diameter.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The parent claim requires a polyanhydride or chitosan nanoparticle.  Therefore, claim 9 does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brotons Canto et al (WO2019/238684, December 2019).
The instant claims are drawn to compositions comprising one ore more Clostridium perfringens extracellular proteins and a polyanhydride or chitosan nanoparticle.
Brotons Canto et al disclose compositions comprising polyanhydride nanoparticles encapsulating E. coli OMVs and Clostridium perfringens β-toxin (see page 29, lines 5-30 and page 63, lines 10-20).  The nanoparticles are coated with Gantrez-mannosamine conjugate (see page 29, lines 25-30).  Gantrez-mannosamine is a polyanhydride copolymer (see page 14).  The nanoparticles are 275nm in diameter, which is about 250 (see page 44, table 6).  E. coli OMVs are well known in the art to be an adjuvant.  The composition can also comprise a pharmaceutically acceptable carrier (see page 27, lines 4-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al (Anaerobe 17:426-430, 2011; IDS filed 2/2/2022) in view of Renu et al (Int J Nanomedicine, 13:8195-8215, 2018; IDS filed 2/2/2022).
The instant claims are drawn to compositions comprising one or more Clostridium perfringens extracellular proteins and a polyanhydride or chitosan nanoparticle.
Saleh et al disclose toxoid vaccines for chickens comprising inactivated toxins A and C of C. perfringens (see section 2.3).  These vaccines can reduce the incidence and severity of necrotic enteritis (see discussion).
Saleh et al differs from the instant invention in that they do not disclose nanoparticles in the composition and do not disclose Salmonella enteritidis flagellar protein.
Renu et al disclose oral vaccines comprising polyanhydride based nanoparticles with S. enteritidis flagellar proteins both encapsulated and conjugated to the surface of the nanoparticles (see abstract).  The average size of the nanoparticles is 215 nm (see page 8201, column 2).  Renu et al states that oral application of polyanhydride nanoparticle vaccines in poultry is highly desirable because it delivers antigens to the gut-associated lymphoid tissues and because they induce levels of intestinal mucosal antibody response higher than any other routes of vaccination in mice In addition, the mucoadhesive nanoparticle-based delivery system protects vaccine antigens from degradation in the acidic conditions and delivers antigens to the small intestine (see page 8196, column 1).  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the polyanhydride based nanoparticles of Renu et al with the toxoid vaccines of Saleh et al because oral application of polyanhydride nanoparticle vaccines in poultry is highly desirable because it delivers antigens to the gut-associated lymphoid tissues and because they induce 
One would have had a reasonable expectation of success because Saleh et al showed that their toxoid vaccines could reduce incidence and severity of necrotic enteritis and because Renu showed that their nanoparticle based vaccine induced a specific immune response to mitigate Salmonella colonization in intestines.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645